Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-27,29-39 and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim recites “formed from a spring steal according to…” The recitation of “according to” is indefinite as it is unclear if this is limiting to the list of materials or only providing some examples that one having ordinary skill in the art would recognize as material that are capable of being utilized as spring steel. 

Claim Objections
21-27,29-39 and 41 are objected to because of the following informalities:  The instant claim preamble establishes “battery cell connector” and then recites the connector comprises two terminal clamps. It is to be noted that the preamble pertains to a single object whereby the claim appears to be drawn to a plurality of connection features located in different locations within the battery assembly. If this accurate, clarification of the number of cells and relative location of clamps should be made clearer.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21-27, 29-39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevock et al (PGPUB 2009/0075163) and further in view of Nedelec et al (PGPUB 2009/0104518).
Claim 21: Shevock teaches a terminal of a battery pack to be electrically connected via bus bars whereby the terminals are configured to receive and retain a portion of a bus bar via a retention force [Abstract]. The terminal 218 is electrically connected to the battery module 212a and a separate terminal is electrical connected to a second battery module 212b [0031]. A compression force is applied from the terminal to an external bus bar [0031]. Each of the clamps includes a receiving area and connection area [Fig 9]. Applicant’s “flat part” is interpreted to be external from the clamp whereby it is received into the engaging features of the clamp; the prior art teaches a bus bar element (216) to comprise a flat portion to engage with the clamp [Fig 9]. The terminal clamp is depicted to read on applicant’s “hook shape” whereby in a longitudinal section two opposing legs are connected thereto which make up the receiving area in the inner surface of the hook a transitioning area connecting the legs to each other, an opening spanned by the legs is opposite the transition area [Fig 9]. The longitudinal extent of the connection area with the connected first leg of the receiving area is greater 
The clip of the prior art is taught to comprise a spring loaded physical feature [0018] and has a spring force [0027], but is silent to teach material considerations for the clip.
Nedelec teaches an electrical connection and grip force element [abstract]. A clamp element of the prior art is taught to be made of a copper spring metal [0092] and having a coating thereon of different metal to improve the electrical connection of the clasping element [0093]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the clip of Shevock to include materials such as spring steel metal that has a second metal of copper coated thereon of  as taught by Nedelec in order to allow for elastic properties, durability, and electrical conduction [0091-0095].
It is interpreted that the prior art establishes a spring metal support for elastic control of the clip whereby the coating of a second metal increases the electrical properties. The claim is absent a percentage of material or the language “is” and therefore the default of “comprising” language is applied to the limitation of the material selection. If an object comprises element A and element B and object is artificially divided into regions by the claim whereby element A is required for a first part and element B is required for a second then the teaching of element A and element B existing throughout the entirety meets the claim language since the clause is true. 
Claim 22: Shevock is silent to the material selection of the clip. 
Nedelec teaches an electrical connection and grip force element [abstract]. A clamp element of the prior art is taught to be made of a copper spring metal [0092] and having a coating thereon of different metal to improve the electrical connection of the clasping element [0093]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the clip of Shevock to include materials such as spring steel metal that has a second metal of copper coated thereon of  as 
Claim 23: Shevock is silent to the material selection of the clip. 
Nedelec teaches an electrical connection and grip force element [abstract]. A clamp element of the prior art is taught to be made of a copper spring metal [0092] and having a coating thereon of different metal to improve the electrical connection of the clasping element [0093]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the clip of Shevock to include materials such as spring steel metal that has a second metal of copper coated thereon of  as taught by Nedelec in order to allow for elastic properties, durability, and electrical conduction [0091-0095].
The claim is interpreted such that the recitation in the prior art of “spring steel” is sufficient to read on the instant claim as the discovery of optimized materials and usable materials is routine and experimental in order to discover a material with spring force for the scale of the clamp being produced while maintaining mechanical integrity.
Claim 24-25: Shevock teaches the spring loaded clip to be welded onto the exposed surface of the battery module [0018]. The specific type of welding process is a product by process limitation and does not materially alter the final product. The prior art teaches all positively recited structural limitations present in the instant claim by teaching a weld to exist to hold the clip and the battery.
Claim 26: The instant claim recites “a flat metal part” which is interpreted to be separate and distinct from the previously recited “a flat part”. If this is not the case, the claims should be amended to clarify that the flat part comprises a metal and further address the limitations thereto. 
Shevock teaches the receiving area and the connection area are each formed from a flat metal part [Fig 9].
Claim 27: Shevock teaches a spring loaded portion whereby prior to insertion of the bus bar, applicant’s “flat part”, the thickness of the receiving area formed by two opposing legs is less in thickness as would be inherently required to spring load the flat part therein.

Claim 30: Shevock teaches legs to have an inner surface which face towards each other and engage with the flat part being inserted therein [Fig 9]. The flat part acts as a tongue and inner surface of the clip form a U-shape which is the groove.
Claim 31: Shevock teaches the bus bar, applicant’s flat part, to comprise dimples (136) that operate to engage and connect with the clip [Fig 8-9; 0027-0030].
Claim 32 Shevock teaches the projection and the recess to have a longitudinal extent which is related to the longitudinal extent of the flat part in the manner of the instant claim [Fig 8-9; 0027-0030].
Claim 33: Shevock teaches the connection area to be connected to a pole of a cell and to be contacted in a material bond (weld) [0018], the specific type of weld does not materially alter the final product of the instant scope of the claim and is therefore not addressed at this time. 
Claim 34: Shevock teaches two projections and recesses running parallel to one another are arranged on the surface of the flat part and the legs that lie against one another [Fig 8-9; 0027-0030].
Claim 35: Shevock teaches a first side of the bus bar to comprise projections [Fig 8].
 Claim 36: Shevock teaches two surfaces of the flat part and leg which lie against one another whereby projections and recesses running in a complementary manner to one another and have projections and recesses interlocking [Fig 8-9; 0027-0030].

Claim 38: The connection area is defined by the region in which the pole of the cell. The joining zone is interpreted to be region between the spring steel material and the conductive coating material as taught by Nedelec and is therefore interpreted to have at least a portion of the joining zone to be located away from the connection area. 
Claim 39: Shevock teaches the connection area projects in a longitudinal extend beyond a normal projection of the inner surface onto the connection area [Fig 9]. Applicant’s recitation of “in particular” does not positively recite the requirement of claim limitation thereafter to be within the meets and bounds of the claims. If applicant intends for the limitation to be required, the claim must positively recite such. 
Claim 41: Shevock teaches a region interpreted to be the transition area connecting the legs to each other to be perpendicular to the longitudinal extent of the connection area [Fig 9].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

/STEPHEN J YANCHUK/               Primary Examiner, Art Unit 1723